                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:10CR371

       v.
                                                                   ORDER
RUPERT DICK,

                     Defendant.


      This matter is before the Court on the government’s Motion for Dismissal (Filing
No. 61) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 1) against defendant Rupert
Dick. The Court finds the motion should be granted. Accordingly,

       IT IS ORDERED:
       1.     The government’s Motion for Dismissal (Filing No. 61) is granted.
       2.     The Indictment (Filing No. 1), as it relates to defendant Rupert Dick only, is
              dismissed without prejudice.

       Dated this 1st day of October 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
